Filed with the Securities and Exchange Commission on January 11, 2016 1933 Act Registration File No. 333-108394 1940 Act File No. 811-21422 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.78 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 79 x (Check appropriate box or boxes.) Trust for Advised Portfolios (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Christopher E. Kashmerick, President Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Christopher Menconi, Esquire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue NW Washington, D.C. 20004 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o onpursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o onpursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 78 to the Trust for Advised Portfolios (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 76 on FormN-1A filed December 29, 2015, which became effective December 31, 2015.This PEA No. 78 is filed for the sole purpose of submitting the XBRL exhibits for the risk return summary first provided in PEA No. 76 to the Trust’s Registration Statement for its series:Infinity Q Diversified Alpha Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No.78 meets all of the requirements for effectiveness under Rule 485(b) and the Registrant has duly caused this Post-Effective Amendment No.78 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 11h day of January 2016. Trust for Advised Portfolios By: /s/ Christopher E. Kashmerick Christopher E. Kashmerick President and Principal Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.78 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date John Chrystal* Trustee January 11, 2016 John Chrystal Albert J. DiUlio, S.J.* Trustee January 11, 2016 Albert J. DiUlio, S.J. David S. Krause* Trustee January 11, 2016 David S. Krause Harry E. Resis* Trustee January 11, 2016 Harry E. Resis Ian Martin* Trustee January 11, 2016 Ian Martin /s/ Christopher E. Kashmerick President and Principal Executive Officer January 11, 2016 Christopher E. Kashmerick /s/ Russell B. Simon Treasurer and Principal Financial Officer January 11, 2016 Russell B. Simon *By: /s/ Christopher E. Kashmerick January 11, 2016 Christopher E. Kashmerick Attorney-In Fact pursuant to Power of Attorney C-1 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
